Pursuant to Ind.Appellate Rule 65(D),

                                                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                             Feb 28 2012, 9:12 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                              GREGORY F. ZOELLER
Special Assistant to the State                     Attorney General of Indiana
 Public Defender
Wieneke Law Office, LLC                            KATHERINE MODESITT COOPER
Plainfield, Indiana                                Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MICHAEL D. THORNING,                               )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 24A01-1109-CR-453
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE FRANKLIN CIRCUIT COURT
                           The Honorable J. Steven Cox, Judge
                              Cause No. 24C01-0912-FC-88


                                       February 28, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                        Case Summary

       Michael D. Thorning (“Thorning”) pled guilty to Counterfeiting, as a Class D felony.

He was sentenced to the maximum of three years, one year of which was suspended to

probation. He now appeals his sentence under the auspices of Appellate Rule 7(B).

       We affirm.

                               Facts and Procedural History

        An SR-16 form is used by our courts to inform the Bureau of Motor Vehicles

(“BMV”) about changes to a driver’s criminal and traffic citation history. In an effort to get

his license reinstated by the BMV, Thorning modified an SR-16 form in the Franklin County

Clerk’s office to falsely reflect that a case resulting in his license suspension was dismissed.

        On September 14, 2011, Thorning pled guilty without a plea agreement to the Class

D felony. At the conclusion of the hearing, Thorning was sentenced to the maximum of three

years, one year of which was suspended to probation. This appeal followed.

                                  Discussion and Decision

       Thorning contends that his sentence is inappropriate in light of the nature of the

offense and his character under Appellate Rule 7(B). Independent appellate review and

revision of a sentence is authorized under Article VII, Sections 4 and 6 of the Indiana

Constitution. Reid v. State, 876 N.E.2d 1114, 1116 (Ind. 2007).

       Indiana Appellate Rule 7(B) [ ] provides that a court may revise a sentence
       authorized by statute if, after due consideration of the trial court’s decision, the
       Court finds that the sentence is inappropriate in light of the nature of the
       offense and the character of the offender. The burden is on the defendant to
       persuade us that his sentence is inappropriate.

                                                2
Id. Indiana’s flexible sentencing scheme allows trial courts to tailor the offender’s sentence

to the circumstances presented. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).

Therefore, “sentencing is principally a discretionary function in which the trial court’s

judgment should receive considerable deference.” Id. at 1222. One purpose of appellate

review is to attempt to “leaven the outliers.” Id. at 1125. “Whether we regard a sentence as

appropriate at the end of the day turns on our sense of culpability of the defendant, the

severity of the crime, the damage done to others, and myriad other factors that come to light

in a given case.” Id. at 1224.

        Thorning was convicted of committing a Class D felony. Sentencing for a Class D

felony ranges between six (6) months and three (3) years, with an advisory sentence being

one and one-half (1 ½) years. Ind. Code § 35-50-2-7(a).

        Regarding the nature of the offense, Thorning obtained unauthorized access to an

official document used by the judiciary to formally communicate to the BMV changes in an

individual’s criminal and traffic citation history. He falsified the document to avoid the

consequences of prior unlawful conduct. In a state with over 5.5 million1 licensed drivers, it

is crucial that information be accurately communicated and acted upon. The integrity of this

communication system is imperative to properly deal with the rights and responsibilities of

all involved in the effective and efficient management of the privilege to lawfully operate a

motor vehicle on the public roadways of our state.



1
 Indiana State Statistical Abstract (2009), U.S. Dept. of Transportation, Federal Highway Administration,
http://www.fhwa.dot.gov/policyinformation/statistics/abstracts/2009/in.cfm.
                                                   3
       With regard to his character, Thorning was convicted of three prior misdemeanors: an

Operating While Intoxicated fifteen years ago, as well as Interfering With Reporting a Crime

and Resisting Law Enforcement in the same cause number seven years ago. Thorning also

admitted he had a conviction for Nonsupport of a Dependant, for which he was incarcerated

for three years. Additionally, Thorning admits he was convicted of Public Intoxication in

May of 2009. The record is unclear whether this charge was still pending or if Thorning was

already convicted at the time he forged the SR-16.

       Thorning asks us to take notice that he has accepted responsibility for his actions as

indicated by his guilty plea in open court without a plea agreement. He also noted that he

was able to secure employment prior to sentencing, and incarceration would place a hardship

on his family and interfere with his child support obligation. We recognize acceptance of

culpability; however, these hardships are not peculiar to Thorning, especially in light of his

past failure to meet his child support obligations. Additionally, the fact that this is his first

felony is tempered by the fact that this offense was an attempt to circumvent a penalty for a

past violation.

       Thus, we cannot conclude that Thorning’s three-year sentence, with one year

suspended to probation, was inappropriate in light of the nature of his offense and his

character.

       Affirmed.

BAKER, J., and DARDEN, J., concur.



                                               4